



Exhibit 10.56


Name: Marianne Brown
Number of Stock Units: «RSU_Perf»
Date of Grant: February 24, 2014


SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II


MANAGEMENT PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT




THIS AWARD AND ANY SECURITIES ISSUED UPON THE PAYMENT OF THIS RESTRICTED STOCK
UNIT AWARD ARE SUBJECT TO RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS
OF SALE AND OTHER PROVISIONS AS SET FORTH IN THE AMENDED AND RESTATED
STOCKHOLDERS AGREEMENT AMONG SUNGARD CAPITAL CORP., SUNGARD CAPITAL CORP. II,
SUNGARD HOLDING CORP., SUNGARD HOLDCO LLC, SUNGARD DATA SYSTEMS INC. AND CERTAIN
STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II, DATED AS OF
NOVEMBER 7, 2012 (AS IN EFFECT FROM TIME TO TIME, THE “STOCKHOLDERS AGREEMENT”).
SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II STRONGLY ENCOURAGE YOU TO
SEEK THE ADVICE OF YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR
AWARD AND ITS TAX CONSEQUENCES.
This agreement (the “Agreement”) evidences Restricted Stock Units granted by
SunGard Capital Corp., a Delaware corporation (the “Company”), and SunGard
Capital Corp. II, a Delaware corporation (“Lowerco” and together with the
Company, the “Companies”), to the undersigned (the “Grantee”), pursuant to, and
subject to the terms of, the SunGard 2005 Management Incentive Plan (as amended
from time to time, the “Plan”) which is incorporated herein by reference and of
which the Grantee hereby acknowledges receipt.
1.Grant of Restricted Stock Units. The Company and Lowerco (as applicable) grant
to the Grantee, as of the above Date of Grant, Restricted Stock Units for the
number of Stock Units stated above (the “Stock Units”), on the terms provided
herein and in the Plan. The Stock Units represent a conditional right to receive
Units (as defined below) consisting of Class A Common shares, Class L Common
shares and Lowerco Preferred shares (the “Shares”). The Stock Units evidenced by
this Agreement are granted to the Grantee in an Employment capacity as an
Employee.
2.    Stock Unit Account. The Company shall establish and maintain a Stock Unit
account (the “Account”) as a bookkeeping account on its records for the Grantee
and shall record in the Account the number of Stock Units awarded to the
Grantee. No Shares shall be issued to


Global Performance RSU 121213 Grant ID -

--------------------------------------------------------------------------------





the Grantee at the time the Award is made, and the Grantee shall not be, nor
have any of the rights or privileges of, a shareholder of the Companies with
respect to any Stock Units recorded in the Account or amounts credited to the
Account pursuant to Section 8. The Grantee shall not have any interest in any
fund or specific assets of the Companies by reason of this Award or the Account
established for the Grantee.
3.    Meaning of Certain Terms. Except as otherwise defined herein, all
capitalized terms used in this Agreement shall have the same meaning as in the
Plan. The terms “Change of Control,” “Disability” and “Fair Market Value” shall
have the same meaning as set forth in the Stockholders Agreement and without
regard to any subsequent amendment thereof. The term “Performance Period” is
defined in Schedule A. The following terms shall have the following meanings:
(a)
“Adjustment Event” means (i) a cash distribution with respect to Shares paid to
all or substantially all holders of Shares, other than cash dividends in respect
of Shares declared by the Board as part of a regular dividend payment practice
or stated cash dividend policy of the Company following an IPO, or (ii) a
substantially pro rata redemption or substantially pro rata repurchase (in each
case, as applicable, by the Company, Lowerco or any of their subsidiaries) of
all or part of any class of Shares;

(b)
“CEO” means the Chief Executive Officer of the Company.

(c)
“Date of Termination” means the date that the termination of the Grantee’s
Employment with Employer is effective on account of the Grantee’s death, the
Grantee’s Disability, termination by Employer for Cause or without Cause, or by
the Grantee, as the case may be;

(d)
“Employer” means the Company or, as the case may be, its Affiliate with whom the
Grantee has entered into an Employment relationship;

(e)
“Investors” means investment funds advised by Silver Lake Partners, Bain
Capital, The Blackstone Group, Goldman, Sachs & Co., Kohlberg Kravis Roberts,
Providence Equity Partners and TPG that own capital stock of the Company;

(f)
“Restrictive Covenant” means any of the restrictive covenants set forth in
Exhibit A, which is incorporated herein by reference;

(g)
“Tax” or “Taxes” means any income tax, social insurance, payroll tax,
contributions, payment on account obligations or other payments;

(h)
“Unit” means an undivided interest in 1.3 Class A shares, 0.1444 Class L shares
and 0.05 Lowerco Preferred shares, determined at the Date of Grant, as it may be
adjusted as provided herein; and



2



--------------------------------------------------------------------------------





(i)
“Vest on a Pro Rata Basis” means, with respect to the Grantee’s termination of
Employment due to Disability or death described in Section 4(b), during the
Performance Period, that a designated portion of the Grantee’s Stock Units shall
continue to be earned through the end of the Performance Period, as described in
Section 4(f).

As used herein with respect to the Stock Units, the Stock Units shall be earned
based on performance and shall vest based on Section 4 below, and the term
“vest” means that the restrictions on the right to receive payment pursuant to
the Stock Units lapse in whole or in specified part.
4.    Vesting of Stock Units. The Stock Units shall be subject to forfeiture
until the Stock Units vest. The Stock Units shall vest, in accordance with
Schedule A, based on attainment of the performance goals specified on Schedule A
and the Grantee’s continued Employment; provided, however, that:
(a)
if the Grantee’s Employment terminates as a result of (i) termination of the
Grantee by Employer without Cause, or (ii)  Resignation for Good Reason by
Grantee pursuant to Section 2.1 of the Grantee’s Employment Agreement effective
February 24, 2014, the Stock Units shall become fully vested;

(b)
if the Grantee’s Employment terminates as a result of the Grantee’s Disability
or death, then (i) if the Date of Termination occurs during the Performance
Period, the Stock Units shall Vest on a Pro Rata Basis, and (ii) if the Date of
Termination occurs after end of the Performance Period, any unvested Stock Units
that were earned for the Performance Period shall become fully vested as of the
Date of Termination; any unvested Stock Units that do not vest as described
above shall be forfeited;

(c)
if the Grantee’s Employment terminates as a result of resignation by the
Grantee, other than for Resignation for Good Reason as provided in subsection
(a) above, then (i) if the Date of Termination occurs during the Performance
Period, no Stock Units shall be earned or vested with respect to the Performance
Period, and (ii) if the Date of Termination occurs after the end of the
Performance Period, any Stock Units that were earned for the Performance Period
shall stop vesting as of the Date of Termination, and the unvested Stock Units
shall be forfeited;

(d)
if the Grantee’s Employment terminates as a result of termination by Employer
for Cause, then the Stock Units will be immediately forfeited by the Grantee and
terminate as of the Date of Termination; and

(e)
upon a Change of Control during the Performance Period and Grantee’s Employment
is not terminated, the Compensation Committee of the Board and the CEO will
determine in mutual consultation the effect of such Change of Control on the
Stock Units, which shall be treated in a manner they jointly consider equitable
under the circumstances; in the event of a Change of Control after the



3



--------------------------------------------------------------------------------





end of the Performance Period, any Stock Units that were earned with respect to
the Performance Period and that have not yet vested shall vest in full upon the
Change of Control.
(f)
The portion of the Stock Units that Vest on a Pro Rata Basis at the end of the
Performance Period upon Disability or death under Section 4(b) shall be a pro
rata portion of the Stock Units that otherwise would have been earned at the end
of the Performance Period, determined by multiplying (i) the number of Stock
Units that otherwise would have been earned at the end of the Performance Period
based upon attainment of the pre-determined performance goal, by (ii) (A) the
number of days in which the Grantee was employed by Employer during the
Performance Period divided by (B) 365 (the number of days in the Performance
Period) (rounded to the nearest whole number of Stock Units). The Stock Units
that are earned for the Performance Period as described in this Section 4(f)
shall vest as of the last day of the Performance Period.

5.    Payment of Stock Units. The Grantee’s vested Stock Units shall be paid in
Shares upon the first to occur of (i) a Change of Control that meets the
requirements of a “change in control event” under Section 409A of the Code, (ii)
the Grantee’s separation from service with the Employer for any reason other
than for Cause, or (iii) the date that is four years after the Date of Grant. If
a Change of Control occurs before the Stock Units are fully vested, any Stock
Units that subsequently vest shall be paid upon the first to occur of (i) the
Grantee’s separation from service for any reason other than for Cause or (ii)
the date that is four years after the Date of Grant. Notwithstanding the
foregoing, all distributions of Shares under this Agreement upon separation from
service shall only be made upon the Grantee’s “separation from service” within
the meaning of Section 409A of the Code and distributions shall be made at a
time and in a manner consistent with Section 409A. Subject to Sections 15, 16
and 20, when the vested Stock Units become payable, the Companies will issue to
the Grantee Shares representing the Units underlying the vested Stock Units,
subject to satisfaction of the Grantee’s Tax withholding obligations as
described below, within 30 days after the payment event.
6.    Certain Calls and Puts. The Stock Units granted hereunder and the related
Shares are subject to the call and put rights contained in Section 6 of the
Stockholders Agreement, while the Stockholders Agreement remains in effect,
except that such put rights shall be granted only if and to the extent permitted
by the Code (including Section 409A thereof); provided, however, that the call
rights contained in Section 6 of the Stockholders Agreement shall not apply in
the event of a termination resulting from Disability or death.
7.    Share Restrictions, etc. Except as expressly provided herein, the
Grantee’s rights hereunder and with respect to Shares received upon payment in
accordance with Section 5 herein are subject to the restrictions and other
provisions contained in the Stockholders Agreement, while the Stockholders
Agreement remains in effect.


4



--------------------------------------------------------------------------------





8.    Distributions, Redemptions, etc.
(a)
Upon the occurrence of an Adjustment Event, there shall be credited to the
Account an amount equal to the product of (i) the per-Share amount paid with
respect to Shares underlying the Stock Units in connection with the Adjustment
Event, multiplied by (ii) the number of Shares of the class of stock affected by
the Adjustment Event that are included in each Unit immediately prior to the
Adjustment Event, multiplied by (iii) the number of Units underlying the
Grantee’s Stock Units pursuant to this Award.

(b)
If any other cash dividend or distribution is paid with respect to Shares
underlying the Stock Units, there shall be credited to the Account an amount
equal to the product of (i) the per-Share amount paid with respect to Shares
underlying the Stock Units, multiplied by (ii) the number of Shares of the
applicable class of stock that are included in each Unit, multiplied by (iii)
the number of Units underlying the Grantee’s Stock Units pursuant to this Award.

(c)
The amount credited to the Account pursuant to this Section 8 with respect to
Stock Units is referred to as the “Bonus Value.” The Bonus Value shall vest on
the same terms as the Stock Units to which it relates, as set forth in this
Agreement, and the vested Bonus Value shall be paid to the Grantee, in cash,
Shares or such other securities or assets as the Compensation Committee or Board
shall determine, at the same time as the vested Stock Units are paid pursuant to
Section 5 herein, consistent with Section 409A of the Code.

(d)
In the case of a redemption or repurchase of Shares, the number of Shares of the
class of stock redeemed or repurchased that are subject to outstanding Stock
Units will be automatically reduced by an amount proportionate to the percentage
reduction in outstanding Shares of the affected class resulting from the
redemption or repurchase. The Grantee shall be entitled to receive any
information reasonably requested regarding the composition of a Unit, as
adjusted in accordance with this Section 8.

9.    Forfeiture. Upon delivery of Shares or the payment of cash pursuant to the
Stock Units, the Grantee shall certify on a form acceptable to the Committee
that the Grantee is, and at all times during and after Employment has been, in
compliance with the Restrictive Covenants and all other agreements between the
Grantee and the Company or any of its Affiliates. If the Company determines that
the Grantee is not, or at any time during or after Employment has not been, in
compliance with one or more of the Restrictive Covenants or with the provisions
of any agreement between the Grantee and the Company or any of its Affiliates,
and such non-compliance has not been authorized in advance in a specific written
waiver from the Company or the applicable party, the Committee may cancel any
unpaid Stock Units. The Company shall also have the following (and only the
following) additional remedies:
(a)
If during the six months after any delivery of Shares or payment of cash
pursuant to the Stock Units, the Grantee fails, or at any time during or after
Employment



5



--------------------------------------------------------------------------------





has failed, to comply in any material respect with the terms of the Restrictive
Covenants or of any other agreement with the Company or any of its Affiliates or
if the Grantee breaches, or at any time during or after Employment has breached,
any duty to the Company or any of its Affiliates, such delivery of Shares and
payment of cash may be rescinded at the Company’s option. The Company shall
notify the Grantee in writing of any such rescission within one year after such
delivery. Within ten days after receiving such a notice from the Company, the
Grantee shall remit or deliver to the Company (i) the number of Shares received
in connection with the rescinded delivery (except as provided in clause (ii)
below); (ii) to the extent that any such Shares have been sold or exchanged, any
consideration received upon the exchange of any Shares (or to the extent that
such consideration was not received in the form of cash, the cash equivalent
thereof valued at the time of the sale or exchange), and (iii) any cash paid in
connection with the Stock Units.
(b)
The Company shall have the right to offset, against any Shares and any cash
amounts due to the Grantee under or by reason of the Grantee’s holding the Stock
Units, any amounts to which the Company is entitled as a result of the Grantee’s
violation of the terms of the Restrictive Covenants or of any other agreement
with the Company or any of its Affiliates or the Grantee’s breach of any duty to
the Company or any of its Affiliates; provided, however, that no offset shall
accelerate or defer the distribution date of amounts payable under this
Agreement in violation of Section 409A of the Code, and any offset in violation
of Section 409A shall be null and void. Accordingly, the Grantee acknowledges
that (i) the Company may withhold delivery of Shares and payment of cash, (ii)
the Company may place the proceeds of any sale or other disposition of Shares in
an escrow account of the Company’s choosing pending resolution of any dispute
with the Company, and (iii) the Company has no liability for any attendant
market risk caused by any such withholding, or escrow, subject, however, to
compliance with the requirements of Section 409A of the Code.

The Grantee acknowledges and agrees that the calculation of damages from a
breach of any of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or of any duty to the Company or any of its
Affiliates would be difficult to calculate accurately and that the right to
offset or other remedy provided for herein is reasonable and not a penalty. The
Grantee further agrees not to challenge the reasonableness of such provisions
even where the Company rescinds, delays, withholds or escrows Shares or proceeds
or uses those Shares or proceeds as a setoff.
10.    Legends, etc. Shares issued upon the lapse of any restrictions on the
Stock Units shall bear such legends as may be required or provided for under the
terms of the Stockholders Agreement.


6



--------------------------------------------------------------------------------





11.    Transfer of Stock Units. The Stock Units may only be transferred by the
laws of descent and distribution, or to a legal representative in the event of
the Grantee’s incapacity and in accordance with the terms of the Stockholders
Agreement.
12.    Withholding. The payment of the Shares and other amounts in accordance
with this Agreement will give rise to compensation income which may be subject
to Tax withholding. The Grantee expressly acknowledges and agrees that the
Grantee’s rights hereunder, including the right to be issued Shares in
accordance with Section 5 herein and paid cash, Shares or other property in
accordance with Section 8 hereof, are subject to the Grantee promptly paying to
the Companies all Taxes required to be withheld. The Administrator may require
that the Grantee pay any Tax withholding or other amounts required to be paid by
the Companies or any Affiliate with respect to the grant or vesting of the Stock
Units or the payment of the Shares or other amounts under this Agreement at such
time as the Administrator determines. The Grantee authorizes the Companies and
their Affiliates to withhold all required tax withholding amounts from any
amounts payable under this Agreement or otherwise owed to the Grantee. Unless
the Administrator determines otherwise, any tax withholding obligation with
respect to the payment of Shares shall be satisfied by having Shares withheld up
to an amount that does not exceed the minimum applicable withholding Tax.
13.    Grant Subject to Plan Provisions. This Award is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan. The Award and payment
of the Stock Units are subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Administrator in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) the registration, qualification or
listing of the shares issued under the Plan, (ii) changes in capitalization and
(iii) other requirements of applicable law. The Administrator shall have the
authority to interpret and construe the Stock Units pursuant to the terms of the
Plan, and its decisions shall be conclusive as to any questions arising
hereunder.
14.    Effect on Employment. Neither the grant of the Stock Units, nor the
issuance of Shares or other payments in accordance with this Agreement, shall
give the Grantee any right to be retained in the employ of the Company, Lowerco
or any of their Affiliates, affect the right of the Company, Lowerco or any of
their Affiliates to discharge or discipline the Grantee at any time, or affect
any right of the Grantee to terminate his or her Employment at any time, subject
to applicable local law and the terms of any employment agreement.
15.    Delay in Payments for Specified Employees. Notwithstanding anything in
this Agreement to the contrary, if the Grantee is a “specified employee” of a
publicly traded corporation under Section 409A of the Code at the time of
separation from service and if payment of any amount under this Agreement is
required to be delayed for a period of six months after the separation from
service pursuant to Section 409A of the Code, payment of such amount shall be
delayed as required by Section 409A of the Code, and the accumulated postponed
amount shall be paid in a lump sum payment within 10 days after the end of the
six-month period. If the Grantee dies during the postponement period prior to
the payment of


7



--------------------------------------------------------------------------------





postponed amount, the accumulated postponed amount shall be paid to the personal
representative of the Grantee’s estate within 60 days after the date of the
Grantee’s death.
16.    Section 409A. It is intended that the Stock Units awarded hereunder shall
comply with the requirements of Section 409A of the Code (and any regulations
and guidelines issued thereunder), and this Agreement shall be interpreted on a
basis consistent with such intent. Payments shall only be made on an event and
in a manner permitted by Section 409A of the Code. Each payment under this
Agreement is considered a separate payment for purposes of Section 409A of the
Code. As provided under Section 409A, if calculation of the amount of a payment
is not administratively practicable due to events beyond the control of the
Grantee, the payment will be treated as made upon the date specified hereunder
if the payment is made during the first calendar year in which calculation of
the amount of the payment is administratively practicable. Accordingly, if the
Grantee’s Stock Units Vest on a Pro Rata Basis under Section 4(b), and
calculation of the amount of a payment is not administratively practicable due
to events beyond the control of the Grantee, the vested Stock Units shall be
paid during the first calendar year in which calculation of the amount of the
payment is administratively practicable, in accordance with Section 409A. This
Agreement may be amended without the consent of the Grantee in any respect
deemed by the Committee to be necessary in order to preserve compliance with
Section 409A of the Code.
17.    Nature of Grant; No Entitlement; No Claim for Compensation. The Grantee,
in accepting the Stock Units, represents and acknowledges the following:
(a)
The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time.

(b)
The grant of the Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future grants of awards, or benefits in
lieu of awards, even if awards have been granted repeatedly in the past.

(c)
All decisions with respect to future awards, if any, will be at the sole
discretion of the Administrator.

(d)
The Stock Units and any Shares acquired under the Plan are extraordinary items
that are outside the scope of the Grantee’s employment contract (if any) and are
not part of the Grantee's normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments.

(e)
The Stock Units and the Shares subject to the Stock Units are not intended to
replace any pension rights or compensation.

(f)
The Grantee has not been induced to participate in the Plan by any expectation
of employment or continued employment with the Company or any of its
subsidiaries.



8



--------------------------------------------------------------------------------





(g)
In the event that the Grantee's employer is not the Company, the grant of the
Stock Units will not be interpreted to form an employment contract or
relationship with the Company and, furthermore, the grant of the Stock Units
will not be interpreted to form an employment contract with the Grantee's
Employer or any Affiliate.

(h)
The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If the Grantee vests in the Stock Units and receives Shares, the
value of the acquired Shares may increase or decrease. The Grantee understands
that the Companies are not responsible for any foreign exchange fluctuation
between the United States Dollar and the Grantee's local currency that may
affect the value of the Stock Units or the Shares.

(i)
In consideration of the grant of the Stock Units, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Stock Units or
diminution in value of the Stock Units or any of the Shares issuable under the
Stock Units from termination of the Grantee’s employment by the Company or his
or her Employer, as applicable (and for any reason whatsoever and whether or not
in breach of contract or local labor laws) or notice to terminate employment
having been given by the Grantee or the Grantee's Employer, and the Grantee
irrevocably releases his or her Employer, the Company and its Affiliates, as
applicable, from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing this Agreement, the Grantee shall be deemed to have
irrevocably waived the Grantee’s entitlement to pursue such claim.

18.    Data Privacy.
(a)
The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee's personal data as
described in this Agreement by and among, as applicable, the Grantee's Employer,
the Company and its Affiliates for the exclusive purpose of implementing,
administering and managing the Grantee's participation in the Plan.

(b)
The Grantee understands that the Grantee's Employer, the Company and its
Affiliates, as applicable, hold certain personal information about the Grantee
regarding the Grantee's employment, the nature and amount of the Grantee's
compensation and the fact and conditions of the Grantee's participation in the
Plan, including, but not limited to, the Grantee's name, home address, telephone
number and e-mail address, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company and its Affiliates, details of all options,
awards or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Grantee's favor, for the purpose of
implementing, administering and managing the Plan (the “Data”).



9



--------------------------------------------------------------------------------





(c)
The Grantee understands that the Data may be transferred to the Company, an
Affiliate and any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in the
Grantee's country, or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the Grantee's country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee's
local human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee's
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party. The Grantee understands that the
Data will be held only as long as is necessary to implement, administer and
manage the Grantee's participation in the Plan. The Grantee understands that
Grantee may, at any time, view the Data, request additional information about
the storage and processing of the Data, require any necessary amendments to the
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Grantee's local human resources representative. The
Grantee understands, however, that refusing or withdrawing the Grantee's consent
may affect the Grantee's ability to participate in the Plan. For more
information on the consequences of refusal to consent or withdrawal of consent,
the Grantee understands that the Grantee may contact the Grantee's local human
resources representative.

19.    Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.
20.    Severability. If any provision of this Agreement, or part thereof, is
held to be unenforceable, then it shall be reformed so as to be enforceable
consistent with the parties’ intent. Only if such unenforceable provision (or
part thereof) cannot be reformed, shall such provision (or part thereof) be
severed from this Agreement and such unenforceability will not affect any other
provision (or part thereof) of this Agreement.
21.    Compliance with Laws, Regulations and Policies. The issuance of Shares
pursuant to the vested Stock Units shall be subject to compliance by the
Companies and the Grantee with all applicable requirements of law relating
thereto (including, without limitation, foreign securities and exchange control
requirements). The inability of the Companies to lawfully issue Shares or the
inability of the Companies and/or the Grantee to obtain approval from any
regulatory body having authority deemed by the Companies to be necessary to the
lawful issuance of any Shares hereby shall relieve the Companies of any
liability with respect to the non-issuance of the Shares. The Stock Units, and
all Shares and other amounts payable


10



--------------------------------------------------------------------------------





pursuant to the Stock Units, are subject to the terms of any applicable clawback
and other policies adopted by the Board.
22.    Amendment. In addition to the authority to make adjustments pursuant to
Section 7(b) of the Plan, the Administrator may modify the terms of the Award as
the Administrator deems appropriate, in good faith, to take account of a change
in circumstances occasioned by a stock dividend or other similar distribution
(whether in the form of stock, other securities or other property), stock split
or combination of shares (including a reverse stock split), recapitalization,
conversion, reorganization, consolidation, split-up, spin-off, combination,
merger, exchange of stock, redemption or repurchase of all or part of the shares
of any class of stock or any change in the capital structure of the Company or
an Affiliate or other transaction or event, including the power to adjust the
performance goals that are affected by such a transaction.
23.    Additional Terms and Conditions for Residents of Certain Countries. The
following are additional terms and conditions that govern an Award granted to a
Grantee resident in one of the countries listed below. In addition, if a Grantee
relocates to one of the countries included below, the special terms and
conditions for such country will apply to the Grantee to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan.
(a)
For Residents of Australia:

(i)
Section 8 (Distributions, Redemptions, etc.) shall not apply to residents of
Australia.

(ii)
This Agreement has been prepared for the purpose of providing general
information, without taking account of the Grantee’s objectives, financial
situation or needs. The Grantee should, before making any decisions, consider
the appropriateness of the information in this Agreement, and seek professional
advice, having regard to the Grantee's objectives, financial situation and
needs.

(iii)
The Companies are not licensed to provide financial product advice in Australia
in relation to the Stock Units and recommend that the Grantee read the Plan and
this Agreement in full before making a decision to accept an offer of Stock
Units. There is no cooling-off regime in Australia that applies in respect of
the offer of Stock Units.

(iv)
If the Grantee acquires Shares under the Plan and offers such shares for sale to
a person or entity resident in Australia, the offer may be subject to disclosure
requirements under Australian law.  The Grantee  should obtain legal advice on
disclosure obligations prior to making any such offers.



11



--------------------------------------------------------------------------------





(b)
For Residents of Canada:

(i)
Notwithstanding Section 12, the Grantee may elect (in accordance with the
procedures established by the Company) to pay any withholding Tax in cash. If
the Grantee does not make a timely election, then unless the Administrator
determines otherwise, the Grantee will be deemed to have elected to pay the
withholding Tax by having the Company withhold Shares as provided in Section 12.

(ii)
Additional Terms for Residents of Quebec: The following additional provisions
apply for residents of Quebec:

A.
Data Privacy: The Grantee hereby authorizes the Companies' representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Grantee further authorizes the Companies and the Administrator which
administers the Plan, to disclose and discuss the Plan with their advisors. The
Grantee further authorizes the Companies to record such information and to keep
such information in the Grantee’s employee file.

B.
Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement à
la présente convention.
(c)
For Residents of China: The issuance of Shares pursuant to the vested Stock
Units shall be subject to compliance by the Companies and the Grantee with all
applicable requirements of the laws and rules of the People’s Republic of China
including, without limitation, the State Administration of Foreign Exchange
(“SAFE”). Such laws and rules may require that the Shares be held in a
Company-designated brokerage account following issuance, that any acquired
Shares be sold upon issuance or within a designated period of time following
termination of employment and/or that sales proceeds from the sale of the Shares
be remitted to the People’s Republic of China and distributed to the Grantee in
accordance with applicable requirements.



12



--------------------------------------------------------------------------------





(d)
For Residents of Hong Kong: The Stock Units and the Shares to be issued upon
vesting of the Stock Units do not constitute a public offer of securities and
are available only for employees of the Company or a subsidiary.

WARNING: The contents of the Agreement and the Plan have not been reviewed by
any regulatory authority in Hong Kong. The Grantee is advised to exercise
caution in relation to the Stock Units. If the Grantee is in any doubt as to the
contents of the Agreement or the Plan, the Grantee should obtain independent
professional advice.
(e)
For Residents of Singapore: The Stock Units have been granted pursuant to the
“Qualifying Person” exemption” under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. The Grantee
should note that the Stock Units are subject to section 257 of the SFA and
Grantee will not be able to make (i) any subsequent sale of the Shares in
Singapore or (ii) any offer of such subsequent sale of the Shares subject to the
Stock Units in Singapore, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA (Chapter 289, 2006 Ed.).

(f)
For Residents of Switzerland: The grant of the Stock Units under the Plan is
considered a private offering in Switzerland and is, therefore, not subject to
registration in Switzerland.

[SIGNATURE PAGE FOLLOWS]


13



--------------------------------------------------------------------------------





By acceptance of the Stock Units, the undersigned agrees hereby to become a
party to, and be bound by the terms of, the Stockholders Agreement as a
“Manager” as defined therein.
Executed as of the Date of Grant.
U.K. Grantees: Signed as a deed as of the Date of Grant.


SunGard Capital Corp. and
SUNGARD CAPITAL CORP.

SunGard Capital Corp. II
SUNGARD CAPITAL CORP. II

                            ex1056perform1.gif [ex1056perform1.gif]


By: ______________________________




Grantee


I ACKNOWLEDGE THAT I HAVE RECEIVED A COPY OF THIS AGREEMENT AND CERTAIN RELATED
INFORMATION, AND THAT I HAVE READ AND UNDERSTOOD THESE DOCUMENTS, INCLUDING THE
RESTRICTIVE COVENANTS SET FORTH IN EXHIBIT A TO THIS AGREEMENT. I ACCEPT AND
AGREE TO ALL OF THE PROVISIONS OF THIS AGREEMENT. I AGREE THAT ALL DECISIONS AND
DETERMINATIONS OF THE ADMINISTRATOR SHALL BE FINAL AND BINDING ON ME AND ON ANY
OTHER PERSON HAVING OR CLAIMING A RIGHT UNDER THIS AGREEMENT.






__________________________________
«First» «Last»




Witness requirement for UK Grantees only:
Signed as deed by Grantee in the presence of:




Witness Signature:    __________________________________


__________________________________
Print Name




14



--------------------------------------------------------------------------------






Schedule A
Vesting Schedule


(1)
The Stock Units shall be earned to the extent the Target is achieved at the end
of Performance Period as follows, and the portion of the Stock Units that is
earned for the Performance Period shall vest in accordance with paragraph (2)
below:

(a) 
if Internal Adjusted EBITDA for the Performance Period is less than or equal to
95% of the Target, none of the Stock Units shall be earned at the end of the
Performance Period;

(b) 
if Internal Adjusted EBITDA for the Performance Period is between 95% and 100%
of the Target, the number of Stock Units that shall be earned at the end of the
Performance Period shall be determined by linear interpolation between 95% and
100% of the number of Stock Units; and

(c)
if Internal Adjusted EBITDA for the Performance Period is equal to or greater
than 100% of the Target, all of the Stock Units shall be earned at the end of
the Performance Period.

(2)
Subject to continued Employment, 25% of the Stock Units earned under paragraph
(1) above shall vest at the end of the Performance Period on December 31, 2014,
and the remaining 75% of the Stock Units earned shall vest in equal installments
of 25% on the second, third and fourth anniversaries of the Date of Grant.

(3)
Any Stock Units that are not earned at the end of the Performance Period shall
be forfeited as of the end of the Performance Period. Except as specifically
provided in this Agreement, any unvested Stock Units shall be forfeited as of
the Grantee’s Date of Termination.

For purposes of this Vesting Schedule:
“Performance Period” means the 12-month period from January 1, 2014 to December
31, 2014.
“Internal Adjusted EBITDA” means the Company’s actual earnings before interest,
taxes, depreciation and amortization for the applicable period, determined based
on the Company’s audited financials, as adjusted to reflect the consequences of
acquisitions, dispositions, restructurings, goodwill charges and other
extraordinary items (as determined in good faith by the Compensation Committee
in consultation with the CEO), but shall not be reduced by stock compensation
expense and the cost of the Company’s management and transaction fees payable to
the Investors or their affiliates.
“Target” means the Company’s final consolidated Internal Adjusted EBITDA, as
approved by the Board or Compensation Committee and as appears in the Company’s
operating budget for the period from January 1, 2014 to December 31, 2014.
Internal Adjusted EBITDA targets shall be appropriately adjusted by the
Compensation Committee in consultation with the CEO in case of changes in GAAP
promulgated by FASB or the SEC or changes in depreciation methodology.






--------------------------------------------------------------------------------







Exhibit A
Restrictive Covenants


1.    The “Restricted Period” means the period during the Grantee’s Employment
and continuing until the date that is six months following the final delivery of
Shares under this Agreement. The “Post-Termination Restricted Period” is that
portion of the Restricted Period beginning on the Grantee’s Date of Termination
and ending on the six month anniversary of the date of final delivery of Shares
under this Agreement.
2.    Except as noted in subsection 2(c),
a.    The Grantee will not render services during the Restricted Period for any
organization or engage directly or indirectly in any business which, in the
judgment and sole determination of the CEO or another senior officer designated
by the Committee, is or becomes competitive with any business of the Company
and/or its Affiliates (together, for purposes of this Exhibit A, “Company”) with
respect to which the Grantee had significant involvement or responsibility
during his or her Employment (the “Grantee’s Business”), or which organization
or business, or the rendering of services to such organization or business, is
or becomes otherwise prejudicial to or in conflict with the interests of the
Company with respect to the Grantee’s Business. The foregoing covenant shall
apply to any such business or organization that operates in the same geographic
location anywhere in the world in which the Grantee’s Business operates, unless
Grantee’s responsibilities were limited to a defined territory or market. If
Grantee’s responsibilities were limited to a defined territory or market, then
this covenant will apply only to any territory or market for which Grantee was
responsible during the last two years of Grantee’s employment with the Company.
If the Grantee’s Employment with the Company has terminated, the judgment of the
CEO or other designated officer will be based on the Grantee’s position and
responsibilities while employed by the Company, the Grantee’s post-employment
responsibilities and position with the other organization or business, the
extent of past, current and potential competition or conflict between the
Company and the other organization or business, the effect on the Company’s
customers, suppliers, employees and competitors of the Grantee’s assuming the
post-employment position and such other considerations as are deemed relevant
given the applicable facts and circumstances.
b.    During the Restricted Period, the Grantee will not solicit or contact at
any time, directly or through others, for the purpose or with the effect of
competing or interfering with or harming any part of the Company’s business, (a)
any customer or acquisition target under contract with the Company at any time
during the last two years of the Grantee’s Employment with the Company; (b) any
prospective customer or acquisition target that received or requested a
proposal, offer or letter of intent from the Company at any time during the last
two years of the Grantee’s Employment with the Company; (c) any affiliate of any
such customer or prospect; and (d) any of the individual contacts established by
the Company or the Grantee or others at the Company during the period of the
Grantee’s Employment with the Company.
c.    The foregoing covenants shall apply to the Post-Termination Restricted
Period only if Grantee was not a resident of California on the Grantee’s Date of
Termination and is not a resident of California during the Post-Termination
Restricted Period.
3.    At all times during the Grantee’s Employment and after the Grantee’s Date
of Termination, the Grantee will not disclose to anyone outside the Company, or
use other than in and for the sole benefit of the Company’s business, any
confidential or proprietary information or material relating to the business of
the Company (“Proprietary Information”), acquired or developed by the Grantee
during Employment with the Company. The Grantee understands that the Company’s
Proprietary Information includes, by way of example and not limitation, the
following information that is not generally available to the public nor readily
ascertainable by the public, which has been subject to reasonable procedures of
confidentiality, and has value to the Company’s business and, if disclosed,





--------------------------------------------------------------------------------





likely would have value to the business of the Company’s competitors: (a) the
identity of customers and prospects, their specific requirements, and the names,
addresses and telephone numbers of individual contacts; (b) prices, renewal
dates and other detailed terms of customer and supplier contracts and proposals;
(c) pricing policies, information about costs, profits and sales, methods of
delivering software and services, marketing and sales strategies, and software
and service development strategies; (d) source code, object code,
specifications, user manuals, technical manuals and other documentation for
software products; (e) screen designs, report designs and other designs,
concepts and visual expressions for software products; (f) employment and
payroll records; (g) forecasts, budgets, acquisition models and other non-public
financial information; and (h) expansion plans, business or development plans,
management policies, information about possible acquisitions or divestitures,
potential new products, markets or market extensions, and other business and
acquisition strategies and policies. Proprietary Information does not include
information that is generally available to, or known by, the public without
violation of any applicable trade secret law or breach of a contractual covenant
of confidentiality by Employee or any current or former employee, contractor or
others in such relationships with the Company.
4.    The Grantee will promptly communicate to the Company, in writing, all
marketing strategies, product ideas, software designs and concepts, software
enhancement and improvement ideas, and other ideas and inventions (collectively,
“works and ideas”) pertaining to the Company’s business, whether or not
patentable or copyrightable, that are made, written, developed, conceived or
reduced to practice by the Grantee, alone or with others, at any time (during or
after business hours) while the Grantee is employed by the Company or during the
three months after the Grantee’s Date of Termination. The Grantee understands
that all of those works and ideas will be the Company’s exclusive property, and
by accepting the Stock Units the Grantee hereby assigns all the Grantee’s right,
title and interest in those works and ideas to the Company. The Grantee will
sign all documents which the Company deems necessary to confirm its ownership of
those works and ideas, and the Grantee will cooperate fully with the Company to
allow the Company to take full advantage of those works and ideas, including the
securing of patent and/or copyright protection and/or other similar rights in
the United States and in foreign countries. Works and ideas, whether or not
patentable or copyrightable, made, written, developed, conceived or reduced to
practice by the Grantee, alone or with others, not subject to compelled
assignment under this Section 4 are those that meet each of the following
criteria: (a) are or were developed entirely on Grantee’s own time; and (b) are
or were developed without use of any equipment, supplies, facility or
Proprietary Information of the Company; and (c) (i) do not relate, at the time
made, written, developed, conceived or reduced to practice, to the Company’s
business or its actual or demonstrably anticipated research, development or
business plans, or (ii) do not result from any service provided or work
performed by Grantee for the Company.
5.    During the Restricted Period, the Grantee will not solicit or encourage,
directly or indirectly,
a.    any individual who is an employee or independent contractor of the Company
during the Restricted Period (“Service Provider”), and also was an employee or
independent contractor of the Company within the six months before Grantee’s
Date of Termination, to terminate or reduce such employee’ or independent
contractor’s relationship with the Company.
b.    by use of any Proprietary Information, any Service Provider to terminate
or reduce his, her or its employment or independent contractor relationship with
the Company.
6.    If any provision of this Exhibit A, or part thereof, is held to be
unenforceable due to being overbroad with respect to time, geography or scope,
then it shall be reformed so as to be enforceable consistent with the Company’s
intent to award Stock Units only to Grantees who are contractually bound to
protect, to the maximum extent permitted by applicable law, the Company’s
Proprietary Information, business goodwill, relationships with customers,
prospective customers, vendors and Service Providers, as well as the Company’s
works and ideas. Only if such unenforceable provision (or part thereof) cannot
be reformed, shall such provision (or part thereof) be severed from





--------------------------------------------------------------------------------





this Exhibit A and such unenforceability will not affect any other provision (or
part thereof) of this Exhibit A or the Agreement of which this Exhibit A is a
part.





